Citation Nr: 0505321	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-10 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased (compensable) rating for hiatal 
hernia with gastric ulcers.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1979 to 
February 1986 and from March 1991 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. 

In a May 2002 notice of disagreement, the veteran asserted an 
effective date for compensation for bilateral chondromalacia 
of the knees, and an increased rating for the service-
connected hiatal hernia with gastric ulcers (hereinafter 
gastrointestinal (GI) disability). The RO issued separate 
statements of the case in December 2002 on these issues. In 
cover letters sent with the statements of the case, the 
veteran was informed of the requirement that he submit 
substantive appeals if he desired appellate review with 
respect to these issues. Thereafter, the veteran perfected an 
appeal only on the issue of GI disability.  The 
representative has also entered argument only on this issue.  
Therefore, the Board will limit its consideration to this 
issue.


REMAND

The Board notes that the medical evidence currently of record 
is not sufficient to decide the claim on appeal. In various 
statements, and in a VA Form 21-4142, the veteran reported 
treatment for his GI disability from June 2000 to the present 
by a private physician.  There has been a suggestion that 
medication has changed, and has been used more frequently.  
The record is unclear as to whether the RO has undertaken 
appropriate development to obtain all available treatment 
records from the veteran's private physician. 

Given the lapse of time since the last VA examination of 
April 2002, after all additional evidence received is 
associated with the claims file, the veteran should be 
reexamined.  This is especially the case herein where it is 
indicated that there may be more an increase in pathology 
when considering reported findings on the subsequent records.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are applicable to the veteran's 
claim. The veteran has not been provided the required 
notification of the evidence and information necessary to 
substantiate the claim for an increased rating for his GI 
disability, and what he should submit, and what VA will 
obtain. The RO should also take corrective action relevant to 
the notice provided to the veteran.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The RO should provide the veteran 
with the notice pertinent to the claim 
for an increased rating for GI 
disability, as required under 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The notice should 
include that the appellant is informed 
that he should submit all evidence in his 
possession as it pertains to the claim.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran, specifically to include all 
records from the veteran's private 
treating physician, Dr. Peters, for the 
period of treatment as identified by the 
veteran, up to the present time.  
Treatment records as opposed to 
statements from the health care providers 
should be obtained.

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

4.  Thereafter, and whether or not 
records are obtained, the RO should 
arrange for an appropriate VA examination 
to set forth the nature and extent of 
current service connected 
gastrointestinal symptoms. All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail. The claims folder should be 
provided to the examiner for review prior 
to the examination. Any functional 
limitations are to be set forth. It 
should be noted whether he is using 
medication, and the level of severity of 
continuing symptoms should be noted.

5.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the veteran's claim on a de 
novo basis. If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




